Per Curiam.
On July 29th, 1927, the relator applied to the department of public safety and the mayor and aldermen of Jersey City (page 7 state of case) for a permit for the erection of an ornamental drive-in gasoline station, designed for pumps and tanks for the storage of gasoline on land of which he is the equitable owner, being described as lots 1-a and 1-b in city block 1364, Jersey City. The application was heard and denied.
It is stipulated that the premises in question were zoned by the zoning ordinance of Jersey City “as a residential district,” and apparently the application was denied, because *520it was in conflict with the provisions of the ordinance, and also on account of increased fire hazard. Thereupon, on September 20th, 1927, the relator obtained this rule to show cause why a mandamus should not be issued commanding the granting of such permit.
The depositions disclose that there is already in the immediate neighborhood of the locus in quo underground tanks providing for the storage of six thousand five hundred gallons of gasoline.
We think that the permit cannot be granted. For all essential purposes the factual situation in this case brings it within the principle of our decision in Koplin v. Village of South Orange, 6 N. J. Mis. R. 489. The result is that the rule to show cause in the presént case will be discharged and the writ of mandamus denied accordingly.
Having reached the conclusion stated, we deem it important to all parties in interest to announce it promptly, and we do so in this somewhat informal manner in order to enable the relator to avail himself of the earliest possible opportunity for review, if a review is desired. And if a review is desired the relator is hereby given permission to enter a rule allowing and directing the molding of the pleadings so as to permit of such review.